DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0176649 in view of Lin et al. US 2018/0095296 and Shiraiwa et al. US 2018/0246258.
Regarding claim 1, Chang (US 2017/0176649) teaches an imaging lens assembly module (Fig. 1A: 1000), which has an optical axis (see Fig. 1A), comprising: 
an optical element set (100, 1101, 1201, 1202, 1102 and 1103), comprising: 
at least one optical lens element (100), which is a plastic lens element (para [0023]), and the at least one optical lens element, in order from the optical axis to a peripheral region thereof, comprising: 
an optical effective portion (112); and 
an outer peripheral portion (103) surrounding the optical effective portion (102); and 
at least one light blocking sheet (1201) disposed on an object side of the outer peripheral portion (103) of the at least one optical lens element (100), and spaced apart from the outer peripheral portion of the at least one optical lens element (see Fig. 1A), the at least one light blocking sheet (1201) comprising: 
an object-side surface (the top surface that faces the object side); 
an image-side surface (the bottom surface that faces the image side); and 
an inner opening surface (see annotated figure below) surrounding a through hole (see figure below) of the at least one light blocking sheet (1201), and 
the inner opening surface connected to the object-side surface and the image-side surface (as shown in annotated figure below, the inner surface of the light blocking sheet 1201 connected the object and image side surface of the light blocking sheet); 
a light blocking element assembling surface (the top surface of the light blocking sheet which blocks the light) disposed on an object side of the at least one light blocking sheet (on top of light blocking sheet/substrate 1201), and the light blocking element assembling surface facing toward an image side of the imaging lens assembly module (as shown in Fig. 1A: light blocking sheet 1201 is on the image side); and 
a light absorbing layer (Fig. 1B: 161) disposed on the image-side surface of the at least one light blocking sheet (as shown in Fig. 1: the light absorbing layer 161 is below or image side of the light blocking sheet and for fixing the at least one light blocking sheet on the light blocking element assembling surface 1201); 
wherein a void is maintained between the at least one light blocking sheet and the outer peripheral portion of the at least one optical lens element (as shown below there is void/space between the peripheral portion and the light blocking sheet, see annotated figure below).





[AltContent: connector][AltContent: textbox (Through hole)]
[AltContent: textbox (Inner opening surface)][AltContent: connector]
    PNG
    media_image1.png
    664
    419
    media_image1.png
    Greyscale

[AltContent: textbox (outer peripheral portion)][AltContent: arrow][AltContent: textbox (Light blocking element)][AltContent: arrow][AltContent: textbox (Void/Space)][AltContent: arrow]
    PNG
    media_image2.png
    458
    569
    media_image2.png
    Greyscale


Chang fails to teach that: an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon, and being circular annular and for the at least one light blocking sheet mounted thereon.
With respect to the light blocking sheet being circular annular, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of light blocking sheet by Kasama Chang as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
In any event, in the same field of endeavor, Lin teaches a lens module comprising a light blocking sheet having a circular annular shape (see Fig. 1A: circular blocking sheet 12). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the light blocking sheet of Chang in order to effectively control the amount of light passing through the lens module and improve the image quality.
The combination of Chang and Lin fails to teach: an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon.
In the same field of endeavor, Shiraiwa teaches an imaging lens element, wherein an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon (as shown in Fig. 9, the light blocking layer 51 is deposed on the object side of the first lens, and without additional one or more optical lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the imaging lens as claimed and as taught by Shiraiwa in order to effectively blocking un wanted light entering in to the imaging lens. 

Regarding claim 12, the combination of Chang teaches a camera module, comprising: the imaging lens assembly module of claim 1; and an image sensor module, wherein the imaging lens assembly module is disposed on the image sensor module, and the image sensor module comprises an image sensor (Fig. 4 of Chang teaches camera module 4000).
Regarding claim 13, the combination of Chang teaches an electronic device, comprising: the camera module of claim 12 (Fig. 4 of Chang teaches electronic device 40).
Claim(s) 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Lin and Shiraiwa as applied to claim 1 above, and further in view of Kim et al. US 2016/0349504.
Regarding claim 4, the combination of Chang, Lin and Shiraiwa teaches the imaging lens assembly module of claim 1, and but fails further teaches wherein the light absorbing layer is further disposed on the object-side surface of the at least one light blocking sheet.
In the same field of endeavor, Kim teaches a light blocking layer (para [0029]: layer 20), and further a light absorbing layer being disposed on the object-side surface of the at least light blocking sheet (as shown in Fig. 2: light absorbing layer 25 is disposed on the image 23 and object 21 side of the light blocking sheet 20). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens assembly of Chang by utilizing the claimed light absorbing layer being disposed on the object-side of the light shielding element as taught by Kim in order to prevents light from being reflected from the wall surface light blocking layer, and deterioration of image quality by the reflected light is prevented.
Regarding claim 5, the combination of Chang, Lin, Shiraiwa and Kim teaches the imaging lens assembly module of claim 4, and Kim further teaches wherein the light absorbing layer is closer to the through hole of the at least one light blocking sheet than the light blocking element assembling surface to the through hole of the at least one light blocking sheet (as shown in Fig. 2, light absorbing layer 25 disposed on the wall surface 20a of the light blocking sheet 20).
Regarding claim 6, the combination of Chang, Lin, Shiraiwa and Kim teaches the imaging lens assembly module of claim 4, and Kim further teaches wherein the light absorbing layer is farther from the through hole of the at least one light blocking sheet than the light blocking element assembling surface from the through hole of the at least one light blocking sheet (as shown in Fig. 2, light absorbing layer 25 on the image side 23 and object side 21 are farther from the through hole of the light blocking sheet 20).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Lin and Shiraiwa as applied to claim 1 above, and further in view of Huang US 2015/0226931.
Regarding claim 7, the combination of Chang, Lin and Shiraiwa teaches the imaging lens assembly module of claim 1, but fails to teaches wherein the outer peripheral portion of the at least one optical lens element further comprises an object-side receiving surface facing toward the object side of the at least one optical lens element to be circular annular, the object-side receiving surface is for being assembled with a lens barrel of the imaging lens assembly module, and the lens barrel comprises a vertical receiving surface contacted with the object-side receiving surface.
In the same field of endeavor, Huang teaches imaging lens (at last in Fig. 7), wherein the outer peripheral portion of the at least one optical lens element further comprises an object-side receiving surface facing toward the object side of the at least one optical lens element to be circular annular, the object-side receiving surface is for being assembled with a lens barrel of the imaging lens assembly module, and the lens barrel comprises a vertical receiving surface contacted with the object-side receiving surface (as shown in Fig. 7, the second lens 720 has outer peripheral portion having a receiving surface that allows to engages with the lens barrel). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging lens of Chang by utilizing the claimed outer peripheral portion having object side receiving surface in order to help securely holding the lens element with the lens barrel and thereby improve the lens stability with the lens barrel. 
Regarding claim 8, the combination of Chang teaches the imaging lens assembly module of claim 7, and Huang further teaches wherein the object-side receiving surface does not overlap with the light blocking element assembling surface in a direction parallel to the optical axis (as shown in Fig. 7, the peripheral portion of the second lens 720 is not overlap with the light blocking element 701).
Allowable Subject Matter
Claims 2, 3 and 9- 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the imaging lens assembly module of claim 1, further comprising: a tip-end minimal opening structure circular symmetrical about the optical axis as a center, and the tip-end minimal opening structure disposed on an object side of the light blocking element assembling surface, wherein the tip-end minimal opening structure comprises a first tapered surface and a second tapered surface, the first tapered surface is tapered from an object side of the imaging lens assembly module to the image side of the imaging lens assembly module, the second tapered surface is tapered from the image side of the imaging lens assembly module to the object side of the imaging lens assembly module, and the first tapered surface and the second tapered surface are intersected to form a tip-end minimal opening.
Regarding claim 3, the imaging lens assembly module of claim 2, wherein a diameter of the tip-end minimal opening is ψd, a diameter of the through hole of the at least one light blocking sheet is visa, and the following condition is satisfied:
0.85<ψd/ψsa<1.15.
Regarding claim 9, the imaging lens assembly module of claim 7, wherein the at least one light blocking sheet does not overlap with the lens barrel in a direction parallel to the optical axis and toward the image side of the imaging lens assembly module.

Regarding claim 10, the imaging lens assembly module of claim 1, wherein a diameter of the through hole of the at least one light blocking sheet is visa, an outer diameter of the at least one light blocking sheet is ψsd, and the following condition is satisfied:
0.08 mm<(ψsd−ψsa)/2<0.5 mm.
Regarding claim 11, the imaging lens assembly module of claim 1, wherein a diameter of the through hole of the at least one light blocking sheet is visa, an outer diameter of the at least one light blocking sheet is ψsd, and the following condition is satisfied:
0.1<(ψsd−ψsa)/ψsa<0.4.
Claims 14-23 are allowed.
Regarding claim 14, Chang (US 2017/0176649) teaches an imaging lens assembly module (Fig. 1A: 1000), which has an optical axis (see Fig. 1A), comprising: 
an optical element set (100, 1101, 1201, 1202, 1102 and 1103), comprising: 
at least one optical lens element (100), which is a plastic lens element (para [0023]), and the at least one optical lens element, in order from the optical axis to a peripheral region thereof, comprising: 
an optical effective portion (112); and 
an outer peripheral portion (103) surrounding the optical effective portion (102); and 
at least one light blocking sheet (1201) disposed on an object side of the outer peripheral portion (103) of the at least one optical lens element (100), and spaced apart from the outer peripheral portion of the at least one optical lens element (see Fig. 1A), the at least one light blocking sheet (1201) comprising: 
an object-side surface (the top surface that faces the object side); 
an image-side surface (the bottom surface that faces the image side); and 
an inner opening surface (see annotated figure below) surrounding a through hole (see figure below) of the at least one light blocking sheet (1201), and 
the inner opening surface connected to the object-side surface and the image-side surface (as shown in annotated figure below, the inner surface of the light blocking sheet 1201 connected the object and image side surface of the light blocking sheet); 
a light blocking element assembling surface (the top surface of the light blocking sheet which blocks the light) disposed on an object side of the at least one light blocking sheet (on top of light blocking sheet/substrate 1201), and the light blocking element assembling surface facing toward an image side of the imaging lens assembly module (as shown in Fig. 1A: light blocking sheet 1201 is on the image side); and 
a light absorbing layer (Fig. 1B: 161) disposed on the image-side surface of the at least one light blocking sheet (as shown in Fig. 1: the light absorbing layer 161 is below or image side of the light blocking sheet and for fixing the at least one light blocking sheet on the light blocking element assembling surface 1201); 
wherein a void is maintained between the at least one light blocking sheet and the outer peripheral portion of the at least one optical lens element (as shown below there is void/space between the peripheral portion and the light blocking sheet, see annotated figure below).

[AltContent: arrow][AltContent: textbox (Through hole)]
[AltContent: textbox (Inner opening surface)][AltContent: arrow]
    PNG
    media_image1.png
    664
    419
    media_image1.png
    Greyscale

[AltContent: textbox (outer peripheral portion)][AltContent: arrow][AltContent: textbox (Light blocking element)][AltContent: arrow][AltContent: textbox (Void/Space)][AltContent: arrow]
    PNG
    media_image2.png
    458
    569
    media_image2.png
    Greyscale


Chang fails to teach that: an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon, and being circular annular and for the at least one light blocking sheet mounted thereon and wherein the light absorbing layer surrounds the through hole of the at least one light blocking sheet to form a concave-curved ring.
With respect to the light blocking sheet being circular annular, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of light blocking sheet by Kasama Chang as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
In any event, in the same field of endeavor, Lin teaches a lens module comprising a light blocking sheet having a circular annular shape (see Fig. 1A: circular blocking sheet 12). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the light blocking sheet of Chang in order to effectively control the amount of light passing through the lens module and improve the image quality.
The combination of Chang and Lin fails to teach: an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon.
In the same field of endeavor, Shiraiwa teaches an imaging lens element, wherein an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon (as shown in Fig. 9, the light blocking layer 51 is deposed on the object side of the first lens, and without additional one or more optical lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the imaging lens as claimed and as taught by Shiraiwa in order to effectively blocking un wanted light entering in to the imaging lens. 

However, the combination of the combination of Chang, Lin and Shiraiwa fails to teaches: wherein the light absorbing layer surrounds the through hole of the at least one light blocking sheet to form a concave-curved ring.
Regarding claim 20, Chang (US 2017/0176649) teaches an imaging lens assembly module (Fig. 1A: 1000), which has an optical axis (see Fig. 1A), comprising: 
an optical element set (100, 1101, 1201, 1202, 1102 and 1103), comprising: 
at least one optical lens element (100), which is a plastic lens element (para [0023]), and the at least one optical lens element, in order from the optical axis to a peripheral region thereof, comprising: 
an optical effective portion (112); and 
an outer peripheral portion (103) surrounding the optical effective portion (102); and 
at least one light blocking sheet (1201) disposed on an object side of the outer peripheral portion (103) of the at least one optical lens element (100), and spaced apart from the outer peripheral portion of the at least one optical lens element (see Fig. 1A), the at least one light blocking sheet (1201) comprising: 
an object-side surface (the top surface that faces the object side); 
an image-side surface (the bottom surface that faces the image side); and 
an inner opening surface (see annotated figure below) surrounding a through hole (see figure below) of the at least one light blocking sheet (1201), and 
the inner opening surface connected to the object-side surface and the image-side surface (as shown in annotated figure below, the inner surface of the light blocking sheet 1201 connected the object and image side surface of the light blocking sheet); 
a light blocking element assembling surface (the top surface of the light blocking sheet which blocks the light) disposed on an object side of the at least one light blocking sheet (on top of light blocking sheet/substrate 1201), and the light blocking element assembling surface facing toward an image side of the imaging lens assembly module (as shown in Fig. 1A: light blocking sheet 1201 is on the image side); and 
a light absorbing layer (Fig. 1B: 161) disposed on the image-side surface of the at least one light blocking sheet (as shown in Fig. 1: the light absorbing layer 161 is below or image side of the light blocking sheet and for fixing the at least one light blocking sheet on the light blocking element assembling surface 1201); 
wherein a void is maintained between the at least one light blocking sheet and the outer peripheral portion of the at least one optical lens element (as shown below there is void/space between the peripheral portion and the light blocking sheet, see annotated figure below).











[AltContent: arrow][AltContent: textbox (Through hole)]
[AltContent: textbox (Inner opening surface)][AltContent: arrow]
    PNG
    media_image1.png
    664
    419
    media_image1.png
    Greyscale

[AltContent: textbox (outer peripheral portion)][AltContent: arrow][AltContent: textbox (Light blocking element)][AltContent: arrow][AltContent: textbox (Void/Space)][AltContent: arrow]
    PNG
    media_image2.png
    458
    569
    media_image2.png
    Greyscale


Chang fails to teach that: an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon, and being circular annular and for the at least one light blocking sheet mounted thereon and wherein the light absorbing layer surrounds the through hole of the at least one light blocking sheet to form a concave-curved ring and wherein a diameter of the through hole of the at least one light blocking sheet is visa, an outer diameter of the at least one light blocking sheet is ψsd, and the following condition is satisfied: 
0.08 mm<(ψsd−ψsa)/2<0.5 mm.

With respect to the light blocking sheet being circular annular, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of light blocking sheet by Kasama Chang as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
In any event, in the same field of endeavor, Lin teaches a lens module comprising a light blocking sheet having a circular annular shape (see Fig. 1A: circular blocking sheet 12). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the light blocking sheet of Chang in order to effectively control the amount of light passing through the lens module and improve the image quality.
The combination of Chang and Lin fails to teach: an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon.
In the same field of endeavor, Shiraiwa teaches an imaging lens element, wherein an object side of the at least one optical lens element without additional one or more optical lens elements disposed thereon (as shown in Fig. 9, the light blocking layer 51 is deposed on the object side of the first lens, and without additional one or more optical lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the imaging lens as claimed and as taught by Shiraiwa in order to effectively blocking un wanted light entering in to the imaging lens. 
However, the combination of the combination of Chang, Lin and Shiraiwa fails to teaches: wherein the light absorbing layer surrounds the through hole of the at least one light blocking sheet to form a concave-curved ring and wherein a diameter of the through hole of the at least one light blocking sheet is visa, an outer diameter of the at least one light blocking sheet is ψsd, and the following condition is satisfied: 
0.08 mm<(ψsd−ψsa)/2<0.5 mm.
Claims 15-19 and 21-23 are allowed due to their claim dependency.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872